DETAILED ACTION

Introduction
1.	This office action is in response to Applicant’s submission filed on 10/5/2022.   Claims 1-20 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and RCE
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2022 has been entered.
Applicant’s arguments and amendments in the Amendment filed October 5, 2022 (herein “Amendment”) with respect to rejections of independent Claims 1 and 20 under 35 U.S.C. 103 have been fully considered, but are not persuasive.  Although Thiel does not describe receiving utterances though a microphone, paragraph 24 of Howard does.  Accordingly, Howard is cited as describing receiving utterances including hot-words through a microphone, and Thiel is cited as describing how to interrupt/pre-empt conflicts in playback requests.  Therefore, in view of the above, while all of Applicant’s amendments and arguments have been fully considered, they are not persuasive with respect to Claims 1 20.
However, Applicants arguments with respect to Claim 17 (and Claims 18 and 19 dependent therefrom) are persuasive, and these claims are allowed.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-8, 10, 12-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 20190304459 (Howard, hereinafter “Howard”) in view of U.S. Patent No. 9,570,086 (Sanders et al., hereinafter “Sanders”) and U.S. Patent No. 7,558,635 (Thiel, hereinafter “Thiel”).
	With regard to Claim 1, Howard describes:
“A computer-implemented method, comprising:
with an automated assistant device, monitoring an audio input during presentation of a first response to a first utterance captured by a microphone, [[wherein the presentation of the first response includes playback of an audio response, and]] wherein monitoring the audio input includes generating audio data associated with a second, hot-word free utterance spoken during presentation of the first response and captured by the microphone; (Paragraph 24 describes the first utterance with a hot-word.  Paragraph 26 describes monitoring audio input for a second, hot-word free utterance.)
initiating an utterance classification operation for the audio data during [[playback of the audio response of the]] presentation of the first response to determine if the second, hot-word free utterance is likely directed to the automated assistant device; (Paragraphs 26 and 27 describe determining if the second utterance is directed to the device.)
in response to determining from the utterance classification operation that the second, hot-word free utterance is likely directed to the automated assistant device, initiating an utterance fulfillment operation to generate a second response for the second, hot-word free utterance.”  (Paragraph 29 describes generating a response to the second utterance.)
Howard does not explicitly describe “pre-empting [[playback of the audio response of the]] presentation of the first response on the automated assistant device with a presentation of the second response on the automated assistant device.”  However, col.  1, lines 28-67 of Sanders describe cancelling a previously given command.  Cancelling the response to the first utterance and providing the response to the second utterance is cited as “pre-empting presentation of the first response.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the command cancellation of Sanders into the system of Howard to enable faster responses to user commands, and enhance user experience, as described in col. 1, lines 28-38 and col. 2, lines 34-52 of Sanders.
Howard in view of Sanders does not explicitly describe that “the presentation of the first response includes playback of an audio response.”  However, column 2, lines 42-57 of Thiel describes a device that determines a priority between sound sources and interrupts (pre-empts) lower priority sound sources with higher priority sound sources.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sound priority of Thiel into the system of Howard in view of Saunders to determine conflicts when multiple sound sources are scheduled to output sound, as described in column 3, lines 35-43 of Thiel.
	With regard to Claim 2, Howard describes “initiating the utterance classification operation includes providing the audio data to an utterance classification service that includes a neural network-based classifier trained to output an indication of whether a given utterance is likely directed to an automated assistant.”  (Paragraph 7 of Howard describes that the device includes a neural network that determines if an utterance is directed to the device.)
With regard to Claim 3, Howard describes “the utterance classification service is configured to obtain a transcription of the second, hot-word free utterance, generate a first, acoustic representation associated with the audio data, generate a second, semantic representation associated with the transcription, and provide the first and second representations to the neural network-based classifier to generate the indication.”  (fig. 2, Paragraphs 58-59 of Howard describes an acoustic feature generator 204 (which generates first representation) and a transcription generator 206 (which generates second representation.  Paragraph 61 describes that classifier 108 receives the outputs from both generators 204 and 206.)
With regard to Claim 4, Howard describes “the first and second representations respectively include first and second feature vectors, and wherein the utterance classification service is configured to provide the first and second representations to the neural network based classifier by concatenating the first and second feature vectors.  (Paragraph 61 describes that concatenation module 208 concatenates the vector outputs from both generators 204 and 206.)
With regard to Claim 5, Howard describes “the automated assistant device is a client device, and wherein the utterance classification service is resident on the automated assistant device.”  (Paragraph 106 describes that any configuration of server and client components may be used.)
With regard to Claim 6, Howard describes “the automated assistant device is a client device, and wherein the utterance classification service is remote from and in communication with the automated assistant device.” (Paragraph 23 describes that classifier server 108 may include one or more servers connected locally or over a network.  Figure 1 shows classifier server 108 is in communication with client 110.)
With regard to Claim 7, Howard describes “the automated assistant device is a client device, and wherein initiating the utterance fulfillment operation includes processing the utterance fulfillment operation on the automated assistant device.”  (Paragraph 106 describes that any configuration of server and client components may be used.)
With regard to Claim 8, Howard describes “the automated assistant device is a client device, and wherein initiating the utterance fulfillment operation includes initiating the utterance fulfillment operation on a service that is remote from and in communication with the automated assistant device.  (Paragraph 106 describes that any configuration of server and client components may be used.)
With regard to Claim 10, Howard describes “performing speaker identification on the audio data to identify whether the second, hot-free utterance is associated with the same speaker as the first utterance.”  (Paragraph 49 describes identifying the speaker of each utterance.)
With regard to Claim 12, Howard describes “after pre-empting presentation of the [[playback of the audio response of the]] first response on the automated assistant device with the presentation of the second response on the automated assistant device:
monitoring the audio input during presentation of the second response; (Paragraph 26 describes listening for the additional utterances.)
dynamically controlling a monitoring duration during presentation of the second response (Paragraph 32 describes controlling a monitoring duration, and that different durations may be used); and
automatically terminating an automated assistant session upon completion of the monitoring duration.  (Paragraph 32 describes that the session ends when the duration is complete without further utterances.)
Howard in view of Sanders does not explicitly describe that the presentation of the first response includes playback of an audio response.  However, column 2, lines 42-57 of Thiel describes a device that determines a priority between sound sources and interrupts (pre-empts) lower priority sound sources with higher priority sound sources.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sound priority of Thiel into the system of Howard in view of Saunders to determine conflicts when multiple sound sources are scheduled to output sound, as described in column 3, lines 35-43 of Thiel.
With regard to Claim 13, Howard describes “dynamically controlling the monitoring duration includes automatically extending the monitoring duration for a second time period in response to determining after a first time period that the presentation of the second response is not complete.”  (Paragraph 32 describes that the time period is extended when additional utterances are made, which would lead to additional response presentations.)
With regard to Claim 14, Howard describes “automatically extending the monitoring duration for the second time period includes determining the second time period based upon a duration calculated from completion of the presentation of the second response.”  (Paragraph 32 describes that the time period is extended when additional utterances are made, which would lead to additional response presentations.)
With regard to Claim 15, Howard does not describe “pre-empting the presentation of the [[playback of the audio response of the]] first response on the automated assistant device with the presentation of the second response on the automated assistant device includes discontinuing the presentation of the [[playback of the audio response of the]] first response.”  However, col. 13, lines 42-65 of Sanders describe that user device 205 may process the input “Cancel e-mail” as a cancellation command, e.g., may exit a current state associated with user device 205.  Thus, the presentation for a first response (creating an email) will be ended.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the command cancellation of Sanders into the system of Howard to enable faster responses to user commands, and enhance user experience, as described in col. 1, lines 28-38 and col. 2, lines 34-52 of Sanders.
Howard in view of Sanders does not explicitly describe that the presentation of the first response includes playback of an audio response.  However, column 2, lines 42-57 of Thiel describes a device that determines a priority between sound sources and interrupts (pre-empts) lower priority sound sources with higher priority sound sources.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sound priority of Thiel into the system of Howard in view of Saunders to determine conflicts when multiple sound sources are scheduled to output sound, as described in column 3, lines 35-43 of Thiel.
With regard to Claim 20, Howard describes:
A system comprising:
one or more processors; and (paragraph 90, processor 402)
memory operably coupled with the one or more processors, wherein the memory stores instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to: (paragraph 90, memory 404)
with an automated assistant device, monitor an audio input during presentation of a first response to a first utterance captured by a microphone, [[wherein the presentation of the first response includes playback of an audio response, and]] wherein monitoring the audio input includes generating audio data associated with a second, hot-word free utterance spoken during [[playback of the audio response of the]] presentation of the first response and captured by the microphone; (Paragraph 24 describes the first utterance with a hot-word.  Paragraph 26 describes monitoring audio input for a second, hot-word free utterance.)
initiate an utterance classification operation for the audio data during [[playback of the audio response of the]] presentation of the first response to determine if the second, hot-word free utterance is likely directed to the automated assistant device; (Paragraph 27 of Howard describes that the device judges and responds if an utterance is directed to the device.)
in response to determining from the utterance classification operation that the second, hot-word free utterance is likely directed to the automated assistant device, initiate an utterance fulfillment operation to generate a second response for the second, hot-word free utterance; and (Paragraph 29 describes generating a response to the hot-word free utterance.)
Howard does not describe “pre-empt [[playback of the audio response of the]] presentation of the first response on the automated assistant device with a presentation of the second response on the automated assistant device.”  However, paragraphs 3 and 4 of Sanders describes cancelling a previously given command.  Cancelling the response to the first utterance and providing the response to the second utterance is cited as “pre-empt presentation of the first response.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the command cancellation of Sanders into the system of Howard to enable faster responses to user commands, and enhance user experience, as described in col. 1, lines 28-38 and col. 2, lines 34-52 of Sanders.
Howard in view of Sanders does not explicitly describe that the presentation of the first response includes playback of an audio response.  However, column 2, lines 42-57 of Thiel describes a device that determines a priority between sound sources and interrupts (pre-empts) lower priority sound sources with higher priority sound sources.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sound priority of Thiel into the system of Howard in view of Saunders to determine conflicts when multiple sound sources are scheduled to output sound, as described in column 3, lines 35-43 of Thiel.

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Sanders and Thiel and further in view of U.S. Patent App. Pub. No. 20190130930 (Tong et al., hereinafter “Tong”)
With regard to Claim 9, Howard in view of Sanders and Thiel does not explicitly describe “performing acoustic echo cancellation on the audio data to filter at least a portion of the audio response from the audio data.”  In this regard, Tong para. 26 describes performing echo cancellation on audio data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the echo cancellation of Tong into the system of Howard, Sanders, and Thiel to reduce echo in the audio signal, as described in paragraph 26 of Tong.
 
7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Sanders and Thiel and further in view of U.S. Patent No. 11,164,066 (Dai et al., hereinafter “Dai”)
With regard to Claim 11, Howard describes “the second, hot-word free utterance is dependent upon the first utterance.”  (Paragraph 26 determines how closely related a second utterance is to the first to determine if the second utterance is intended for the device.)  Howard also describes a speech recognized 202 that may use a neural network.  Such a neural network will update each time a new utterance is detected and recognized by the speech recognizer.  Thus, Howard also describes “propagating an [[updated client]] state for the automated assistant device in response to the first utterance prior to completing presentation of the first response such that generation of the second response is based upon the [[updated client]] state”
Howard does not describe “an updated client state.”  However, col. 3, lines 21-38 of Dai describes a neural network where states are updated at each time step.  The time step of a neural network is set by the designer, and could be set to small enough value such that the generation of the second response is based on the updated client state. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the updated states of Dai into the system of Howard, Sanders, and Thiel to provide more accurate results, as described in col. 3, line 57 – col. 4, line 7 of Dai.

8.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Sanders and Thiel and further in view of U.S. Patent App. Pub. No. 20130307975 (Ford et al., hereinafter “Ford”)
With regard to Claim 16, Howard in view of Saunders does not describe “continuing the presentation of the playback of the audio response of the first response after pre-empting the playback of the audio response of the presentation of the first response.”
However, column 2, lines 42-57 of Thiel describes a device that determines a priority between sound sources and interrupts (pre-empts) lower priority sound sources with higher priority sound sources.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sound priority of Thiel into the system of Howard in view of Saunders to determine conflicts when multiple sound sources are scheduled to output sound, as described in column 3, lines 35-43 of Thiel.
Howard in view of Sanders and Thiel does not explicitly describe “continuing the presentation of the [[playback of the audio response of the]] first response after pre-empting the [[playback of the audio response of the]] presentation of the first response.”
However, Ford describes a system for presenting emergency messages that pre-empt advertising.  Paragraph 42 of Ford describes several scenarios for displaying emergency messages.  One of the scenarios includes presenting the emergency message for part of the time, and then the normal advertisement after.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the pre-emption timing of Ford into the system of Howard, Sanders, and Thiel to provide a balance between the two messages, as described in paragraph 42 of Ford.

Allowable Subject Matter
9.	Claims 17-19 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: The cited art does not describe or suggest:
	“automatically terminating an automated assistant session upon completion of the third time period,” where the first, second, and third time periods are determined as described in Claim 17.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 10,966,023 (Chavan et al.) describes device that includes a microphone and waits for user input, but does not describe automatically shutting off the microphone after first, second, and third durations as defined in Claim 17.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656